Citation Nr: 0911334	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating for thoracic strain in 
excess of 0 percent prior to November 7, 2007, and in excess 
of 10 percent from November 7, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from July 1960 to December 
1968, and from April 1985 to November 2002.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued in October 2003, in which the RO, in 
pertinent part, granted service connection for cervical-
thoracic strain due to motor vehicle accident and assigned an 
initial noncompensable (0 percent) disability rating, 
effective December 1, 2002.  The Veteran perfected an appeal 
to the initial disability rating assigned.  

In September 2007, the Board remanded this matter for further 
development to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  Following a November 2007 VA examination, 
in a December 2007 rating decision issued in April 2008, the 
AMC, in pertinent part, assigned separate 20 percent and 10 
percent ratings for cervical strain and thoracic strain, 
respectively, effective November 7, 2007.    

In a July 2008 decision, the Board granted higher initial 
ratings, prior to and from November 7, 2007, for cervical 
strain, to include a separate rating for cervical 
radiculopathy.  In addition, the Board again remanded to the 
RO via the AMC the issue of entitlement to higher initial 
ratings for thoracic strain prior to and from November 7, 
2007.

As the appeal arises from a request for higher initial 
ratings following the grant of service connection for 
thoracic strain, the Board has characterized the issue on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).  Moreover, although the AMC 
later assigned a 10 percent rating for thoracic strain, 
effective November 7, 2007, as higher ratings (to include 
staged ratings) are available, and the Veteran is presumed to 
seek the maximum available benefit, the Board has 
characterized the appeal as encompassing the initial rating 
issue set forth on the title page.  Id; AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim remaining on appeal is warranted.  A 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board were not complied with, the Board itself errs in 
failing to insure compliance; in such situations the Board 
must remand back to RO for further development.  

As noted in the Board's July 2008 remand, effective September 
26, 2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there 
is no indication that the revised criteria are intended to 
have retroactive effect, the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior 
to the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); see also VAOPGCPREC 3-
2000 and VAOPGCPREC 7-2003.  However, the retroactive reach 
of the revised regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change (September 
26, 2003).

Under the former rating criteria (in effect during the period 
of claim prior to September 26, 2003),  Diagnostic Code 5291  
provided ratings based on limitation of motion of the dorsal 
(thoracic) spine.  Slight limitation of motion of the dorsal 
spine was to be rated noncompensably (0 percent) disabling; 
moderate limitation of motion of the dorsal spine was to be 
rated 10 percent disabling; and severe limitation of motion 
of the dorsal spine was to be rated 10 percent disabling.  A 
10 percent rating is the maximum allowable under former 
Diagnostic Code 5291.  38 C.F.R. § 4.71a (in effect prior to 
September 2003).  

Under the former rating criteria (in effect during the period 
of claim prior to September 26, 2003),  Diagnostic Code 5288  
provided a 20 percent rating for favorable ankylosis of the 
dorsal (thoracic) spine and 30 percent for unfavorable 
ankylosis of the dorsal (thoracic) spine.  38 C.F.R. § 4.71a 
(in effect prior to September 2003).  

The Veteran is also service connected for lumbar strain.  
Under the revised criteria, there are no longer separate 
rating criteria for evaluating lumbar and thoracic spine 
disabilities; rather, the thoracolumbar spine disability is 
rated as one disability.  The revised criteria allow a spinal 
disability to be rated by combining under 38 C.F.R. § 4.25 
separate evaluations for its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other associated disabilities, whichever method results in 
the higher evaluation.  The revised spine rating criteria, 
Diagnostic Codes 5237 for lumbosacral strain and 5242 for 
degenerative arthritis of the spine, provides ratings for 
spine disabilities with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
follow.  Unfavorable ankylosis of the entire spine warrants a 
maximum 100 percent rating; while unfavorable ankylosis of 
the entire thoracolumbar spine is given a 50 percent rating.  
Forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (in effect 
since September 26, 2003).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.

In compliance with the Board's September 2007 and July 2008 
remands, the Veteran was reexamined on November 7, 2007; 
however, neither this, nor the previous, examination report 
provided range of motion findings for the thoracic spine 
alone (July 2003) or the thoracolumbar spine (November 2007).  
Moreover, neither the statement of the case (SOC) nor the 
supplemental SOCs (SSOCs) provided, or addressed, the former 
or the revised criteria for rating disabilities of the 
thoracic/thoracolumbar spine. 

As such, it is necessary to return this matter for another 
examination and the issuance of an SSOC addressing 
entitlement to a compensable rating for thoracic strain prior 
to November 7, 2007, and to a rating in excess of 10 percent 
for thoracic strain from November 7, 2007, citing all 
pertinent law and regulations relating to the thoracic and 
thoracolumbar spine under both the former and new rating 
criteria.  

Although the Veteran was granted a higher initial rating of 
10 percent for the period from November 7, 2007 for thoracic 
strain because November 2007 x-rays revealed mild 
degenerative changes of the thoracic spine, this is not the 
highest schedular evaluation allowable for the period prior 
to November 7, 2007.  In this regard, the Board notes that 
service treatment records appear to reflect that the Veteran 
was already diagnosed with degenerative joint disease from T9 
through T12 in October 2000. 

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records from the Bath, 
New York, VA Medical Center (VAMC) and the Elmira, New York, 
VA outpatient clinic.  The claims file currently includes 
copies of the reports of VA examinations performed at the 
Bath VAMC and treatment records from the Elmira VA outpatient 
clinic dated from November 7, 2003 to February 3, 2004; 
however, the reports of x-rays done in conjunction with the 
VA examinations are not associated with the claims file.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain all outstanding pertinent VA records, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2008) as regards requests for records from Federal 
facilities.

Twice during the pendency of this appeal, the Veteran has 
indicated that he has been treated by a private physician, 
Dr. R. Mauri, since November 2002.  Treatment records from 
Dr. Mauri dated in November and December 2002 have been 
associated with the record.  When VA is put on notice of the 
existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, the RO 
should request that the Veteran provide authorization to 
enable it to obtain any additional private medical records 
pertinent to the claim remaining on appeal.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on the claims before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Bath 
VAMC and the Elmira VA outpatient 
clinic all outstanding pertinent 
records of evaluation and/or treatment 
of the Veteran  from December 1, 2002 
to the present.  In particular, the RO 
should attempt to obtain those records 
pertaining to x-rays taken in 
conjunction with the VA examinations 
performed in July 2003 and November 
2007.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the higher rating 
claim remaining on appeal.  In 
particular, the RO should specifically 
request that the Veteran provide 
authorization to enable it to obtain 
copies of medical records from private 
health care providers not already 
associated with the record, to include 
those from Dr. Mauri since December 2002.  
The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO should ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability ratings and effective 
dates.  The RO's letter should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA neurological and orthopedic 
examinations.  The claims file should be 
made available to each physician 
designated to examine the Veteran, and 
each examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
x-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The VA neurological examiner should 
identify the existence, and frequency or 
extent, as appropriate, of all 
neurological symptoms associated with the 
Veteran's thoracolumbar spine.  The 
examiner should also offer an opinion as 
to whether the Veteran has any separately 
ratable neurological residuals (in 
addition to orthopedic residuals) as a 
manifestation of the service-connected 
thoracolumbar spine disability(ies).

The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  He or she 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis.

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a 
higher initial rating for thoracic 
strain.  The readjudication should 
specifically address: 
        a) whether a compensable (10 
percent) disability rating is warranted 
for thoracic spine disability for the 
period of claim prior to November 7, 2007 
under the old rating criteria in effect 
prior to September 26, 2003 (old 
Diagnostic Codes 5291 and 5288); 
        b) whether a higher rating than 10 
percent is warranted for thoracic spine 
disability for the period of claim from 
November 7, 2007 under the old rating 
criteria in effect prior to September 26, 
2003 (old Diagnostic Code 5288 for 
ankylosis); and 
        c) whether a higher initial rating 
for thoracic strain in excess of 0 
percent for the period from September 26, 
2003 to November 7, 2007, or in excess of 
10 percent from November 7, 2007, is 
warranted under the new spine rating 
criteria in effect September 26, 2003 
(Diagnostic Codes 5237 or 5242).  

If any benefit sought on appeal remains 
denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC, citing all pertinent 
law and regulations relating to the 
thoracic and thoracolumbar spine under 
rating criteria in effect both prior to 
and from September 26, 2003, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran is advised to appear and participate in any 
scheduled VA examination(s), as failure to do so may result 
in denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

